JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed September 4 and October 2, 2007 be affirmed. The court did not abuse its discretion in denying appellant’s Rule 27 petition to perpetuate testimony or his motion to alter or amend the judgment where appellant failed to show the risk of loss required under Rule 27. See Penn Mutual Life Insurance Co. v. United States, 68 F.3d 1371, 1374-75 (D.C.Cir.1995).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.